DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 5-7, 9, 15 and 16 have been cancelled.  Claims 1-4, 8, 10-14 and 17-20 are currently pending.

Allowable Subject Matter
Claims 1-4, 8, 10-14 and 17-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 12 and 18 are allowable.  Claim 18, having been identified as the most comprehensive claim, shall be discussed below:
The prior art of record teaches,
An apparatus for vehicle system actuation, comprising: 
a radar-based external object tracking system;
a passive radio frequency (RF) entry system comprising a security token; 
a vehicle door actuation system; and 
a controller configured to:
detect and authenticate the security token within a first RF zone;
wake the external object tracking system to monitor a first object tracking zone upon the detection and authentication of the security token;
detect an object within the first object tracking zone, and determine trajectory information of the detected object based upon radar signals;
classify the detected object as a person;
determine an acceptable trajectory of the person based upon the trajectory information;
detect the person within a second object tracking zone closer in range to the vehicle than the first object tracking zone;
and
control the vehicle door actuation system based upon the authentications of the security token, and a determination that the person will not conflict with an actuated vehicle door system based upon the trajectory information.

The prior art of record fails to further teach or reasonably suggest that the controller is further configured to:
detect and authenticate the security token within a second RF zone closer in range to the vehicle than the first RF zone;

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SALTER (US 2021/0229627) teaches in [0066] a vehicle which shall open when a second authorized user is determined to be more proximate to the vehicle than a and in a second RF zone which is closer in range to the vehicle than the first RF zone.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 

/DIONNE PENDLETON/Primary Examiner, Art Unit 2689